El Juez Asociado . Se. Hernández
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por el acusado contra sentencia de la Corte de Distrito de Guayama, que por el delito de acometimiento y agresión, con circunstan-cias agravantes, le condenó en veinte y seis de septiembre del años próximo pasado, á seis meses de carel y al pago de las costas.
No existe en el récord pliego de excepciones, ni exposición de ñeclios, y tampoco se ña lieclio ante esta Corte Suprema alegación alguna en apoyo del recurso.
No encontramos defecto alguno sustancial que pueda ser-vir de fundamento á la revocación del fallo' apelado, y en su consecuencia, procede su confirmación con las costas á cargo del apelante Tomás Colón.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Figueras, MacLeary, y Wolf.